NUMBER 13-19-00335-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DETROY DENZEL WASHINGTON,                                              Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 377th District Court
                        of Victoria County, Texas.


                       ORDER ABATING APPEAL

  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam
      Appellant’s counsel, W.A. White, has filed a motion requesting to withdraw as

counsel. According to his motion to withdraw, good cause exists for him to withdraw

because he has accepted an offer of employment as an Assistant District Attorney for

Calhoun County, Texas to begin February 3, 2020.

      Adequate reason for the discharge of counsel and appointment of new counsel
rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).    In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, email address, telephone number, and state bar number

of the newly appointed counsel shall be included in the order appointing counsel. The

trial court shall further cause its order to be included in a supplemental clerk's record to

be filed with the Clerk of this Court on or before the expiration of ten days from the date

of this order.

       It is so ordered.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 10th
day of January, 2020.




                                             2